            Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 1 of 12 Page ID #:38
                                                                                                                   (1 CD
                                                                                                                   ~~f
     AO 93 (Rev. 12/09) Search and Seizure Warrant (LJSAO CDCA Rev. 01/2013)



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                             Central District of California                                      o,
                                                                                                                  _`      `X .   ~
                                                                                                                                            ~1
                       In the Matter ofthe Search of                                                                   {~ ~~
                                                                                                                        "  ' .c
                                                                                                                             T
                 (Brie.Jly describe the property to be searched                ~                                          ~ `r` `"' ~'      r
                  or ident~ the person by name and address)                    ~ Case No.                                     - -:, ~        C
           Premises at 545 Hayes, Irvine, California, 92620                    )                                (,,              -

                                                                               ~i~ d     ``4,~0~.                                     LJ~
                                                                               6.

                                                SEARCH AND SEIZURE WARRANT
     To:       Any authorized law enforcement officer

             An application by a federal law enforcement officer or an attorney for the government requests the search
     ofthe following person or property located in the         Central           District of           California
    (ident~ the person or describe the property to be searched and give its location):
           See Attachment A-1

               The person or property to be searched, described above, is be118Ved t0 COriCeal (ident~ the person or describe the
     property to be seized):
           See Attachment B


             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
     property.

               YOU ARE COMMANDED to execute this warrant on or before                          14 days from the date of its issuance
                                                                                                          (not to exceed 14 days)
              in the daytime 6:00 a.m. to 10 p.m.                 ~ at any time in the day or night as I find reasonable cause has been
                                                                    established.

             Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
     taken to the person from whom,or from whose premises, the property was taken, or leave the copy and receipt at the
     place where the properly was taken.
             The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
     inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
     on duty at the time of the return through a filing with the Clerk's Office.
                                    (name)

           ~ I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
     of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
     searched or seized (check the appropriate box) ~ for             d3yS (not to exceed 30).
                                                          ~ until, the facts justifying, the later specific date of
                                                                                               M 1CNR~~. i~ 4~~I~~ER
     Date and time issued:          ~       I'~          ~~3~
                                                                                                      Judge's signature

     City and state:      Los Angeles, California                                                Hon. Michael R. Wilner
                                                                                                    Printed name and title



AUSA: Lindsay M. Bailey x6875
           Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 2 of 12 Page ID #:39


      AO 93 (Rev. Il/09) Search and Seizure Warrant(Page 2)


                                                                             Return
      Case No.:                            Date and time warrant executed:                Copy ofwarrant and invento            left with:
             iM~~ ~ ~' S~                     `S~Z            Z ~ f ~1                      ~      ~.Y N ,J Roca+ ~ ~► ~ l~C~ ~ ~, -~J C~
     Inventory made in the presence of
                  ~ ~~ ~~D i1~1rc? ~..~ c ..~~N 1 Ol'l
                  I
                  i                                                      .5~..1)It ~
     Inventory of the property taken and name of any persons) seized:
     [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.]


             Jt ~ ~ 1 1 C'f—~




                                                                         Certi tcation b officer resent durin the execution of the warrac~t


     Ideclare under penalty ofperjury thatIam an officer who executed this warrant and that this inventory is correct and
     was returned along with the original warrant to the designatedjudge through a filing with the Clerk's Office.


               ~j~~ /~ ~~

     Date:            I
                                                                                                Executing officer's signature

                                                                                        lam" ~ ~ ~~ r               ~~      ~ ~ J ~Y~~
                                                                                                   Printed name and title




AUSA: Lindsay M. Bailey x6875
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 3 of 12 Page ID #:40




                                ATTACfIMENT A-1

        PREMISES TO BE SEARCHED

        1.   The premises to be searched (the ~~SUBJECT PREMISES")

 is the property located at 545 Hayes, Irvine, California, 92620.

 The SUBJECT PREMISES is single unit within a multi-unit

 apartment complex with white walls, a grey roof, and an open,

 communal parking lot located within the center of the complex.

 The SUBJECT PREMISES includes the residential structure, all

 attached rooms, garages, attics, basements, storage areas,

 safes, lockers, briefcases, containers, trash areas, vehicles,

 and digital devices located at the SUBJECT PREMISES, or in a

 space assigned to the SUBJECT PREMISES, including parking space

 165.




                                     i
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 4 of 12 Page ID #:41




                               ATTACFIMENT B

 I.    ITEMS TO BE SEIZED

       1.   The items to be seized are evidence, contraband,

 fruits, or instrumentalities of violations 18 U.S.C. § 2250(a)

 (Failure to Register Under SORNA) (the ~~Subject Offense"),

 specifically:

            a.    Any records, documents, programs, applications,

 or materials, including electronic records, that related to the

 travel of Kristopher Nathan BOUTIN (~~BOUTIN") from North

 Carolina to California from October 4, 2013, to the present,

 including but not limited to documents that show payments for

 travel, payments for lodging, other living accommodations,

 services rendered, utility records, phone bills, unemployment,

 welfare or Veterans Administration assistance records in

 California or North Carolina, airline and bus ticket records,

 airline and bus ticket stubs, and credit card or bank statements

 showing purchases or transactions in California or North

 Carolina or purchase of airline tickets to and from California

 and North Carolina.

            b.    Any photographs, including photographs stored

 digitally, depicting BOUTIN's travel to and from California and

 North Carolina from October 4, 2013, to the present, including

 photographs that depict locations where BOUTIN appears to have

 resided, been employed, or gone to school during that period.

            c.    Any records, documents, programs, applications,

 or materials, including electronic mail and electronic messages,

 tending to demonstrate BOUTIN's residence and travel in and


                                    iii
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 5 of 12 Page ID #:42




 between California and North Carolina between October 4, 2013,

 and the present.

             d.   Any records, documents, programs, applications,

 or materials, including electronic mail and electronic messages,

 regarding BOUTIN's past sex offender registration forms,

 including any records tending to show BOUTIN's knowledge of the

 requirement that he register as a sex offender.

             a.   Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offense, and forensic copies thereof.

             b.   With respect to any digital device containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                  i.    evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                  ii,   evidence of the presence or absence of

 software that would allow others to control the device, such as

  viruses, Trojan horses, and other forms of malicious software,

  as well as evidence of the presence or absence of security

  software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;




                                     iv
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 6 of 12 Page ID #:43




                  iv.   evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                  v.    evidence of the times the device was used;

                  vi.   passwords, encryption keys,.biometric keys,

 and other access devices that may be necessary to access the

 device;

                  vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;

                  viii.       records of or information about

 Internet Protocol addresses used by the device;

                  ix.     records of or information about the device's

 Internet activity, including firewall logs, caches, browser

 history and cookies, `~bookmarked" or "favorite" web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

       2.    As used herein, the terms "records," `documents,"

 "programs," "applications," and "materials" include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.

       3.    As used herein, the term "digital device" includes any

 electronic system or device capable of storing or processing

  data in digital form, including central processing units;

  desktop, laptop, notebook, and tablet computers; personal


                                      v
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 7 of 12 Page ID #:44




 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony

 PlayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

 communications devices, such as modems, routers, cables, and

 connections; storage media, such as hard disk drives, floppy

 disks, memory cards, optical disks, and magnetic tapes used to

 store digital data (excluding analog tapes such as VHS); and

 security devices.

 II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

       4.    In searching digital devices or forensic copies

 thereof, law enforcement personnel executing this search warrant

 will employ the following procedure:

             a.   Law enforcement personnel or other individuals

  assisting law enforcement personnel (the "search team") will, in

 their discretion, either search the digital devices) on-site or

 seize and transport the devices) and/or forensic image s)

 thereof to an appropriate law enforcement laboratory or similar

 facility to be searched at that location.       The search team shall

  complete the search as soon as is practicable but not to exceed

  120 days from the date of execution of the warrant.        The

  government will not search the digital device s) and/or forensic

  image s) thereof beyond this 120-day period without obtaining an

  extension of time order from the Court.




                                     vi
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 8 of 12 Page ID #:45




            b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

 items to be seized.     The search team may also search for and

 attempt to recover deleted, "hidden," or encrypted data to

 determine, pursuant to the search protocols, whether the data

 falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

 normal operating system files and standard third-party software

 that do not need to be searched.

                  iii. The search team may use forensic examination

 and searching tools, such as "Encase" and "FTK" (Forensic Tool

 Kit), which tools may use hashing and other sophisticated

 techniques, including to search for known images of child

 pornography.

             c.   If the search team, while searching a digital

 device, encounters immediately apparent contraband or other

 evidence of a crime outside the scope of the items to be seized,

 the team shall immediately discontinue its search of that device

 pending further order of the Court and shall make and retain

 notes detailing how the contraband or other evidence of a crime

 was encountered, including how it was immediately apparent

 contraband or evidence of a crime.


                                    vii
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 9 of 12 Page ID #:46




            d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copies of such data, and may

 access such data at any time.

            f.    If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital

 device, but may not access data falling outside the scope of the

 other items to be seized (after the time for searching the

 device has expired) absent further court order.

             g.   The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.

             h.   After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.




                                    viii
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 10 of 12 Page ID #:47




       5.      In order to search for data capable of being read or

  interpreted by a digital device, law enforcement personnel are

  authorized to seize the following items:

               a.   Any digital device capable of being used to

  commit, further, or store evidence of the offense listed above;

               b.   Any equipment used to facilitate the

  transmission, creation, display, encoding, or storage of digital

  data;

               c.   Any magnetic, electronic, or optical storage

  device capable of storing digital data;

               d.   Any documentation, operating logs, or reference

  manuals regarding the operation of the digital device or

  software used in the digital device;

               e.   Any applications, utility programs, compilers,

  interpreters, or other software used to facilitate direct or

  indirect communication with the digital device;

               f.   Any physical keys, encryption devices, dongles,

  or similar physical items that are necessary to gain access to

  the digital device or data stored on the digital device; and

               g.   Any passwords, password files, biometric keys,

  test keys, encryption codes, or other information necessary to

  access the digital device or data stored on the digital device.

          6.   During the execution of this search warrant, law

  enforcement is permitted to: (1) depress BOUTIN's thumb and/or

  fingers onto the fingerprint sensor of the device (only when the

  device has such a sensor), and direct which specific fingers)

  and/or thumb (s) shall be depressed; and (2) hold the device in


                                     ix
Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 11 of 12 Page ID #:48




  front of BOUTIN's face with his eyes open to activate the

  facial-, iris-, or retina-recognition feature, in order to gain

  access to the contents of any such device.

       7.    The special procedures relating to digital devices

  found in this warrant govern only the search of digital devices

  pursuant to the authority conferred by this warrant and do not

  apply to any search of digital devices pursuant to any other

  court order.




                                     x
              Case 2:19-mj-01758-DUTY Document 3 Filed 05/16/19 Page 12 of 12 Page ID #:49

U.S. Department of Justice       (L ~I I ~iU~t ~t~             Te t~              ~ 1   ~'` ~~ ~ l ~ ~ ~'
United States Marshals Service


INSTRUCTIONS: Use Form USM-101 to record evidence seized. Maintain in district files. Se
 DISTRICT/DIVISION:


     (a)                  (b)                     (c)          (d)PROPERTY ~
COURT CASE NO.         CASE TITLE         PROPERTY DESCRIPTION  VALUATION
                                        ALc~arec uc<          <L'l.L    ~   GNO

~~M c;~~759                                ,~~;~r ~'c~p zAcc:~A,:~i
                                                  ~A[AYYSJG'
                                        SAMac',vC
                                           N =T :~s133'                l3 ~`~~:'
                                               - ~7
                                        SEhGP~ C                       L H~L~Q~`
                                           ~/-~vA17~~w~;X
                                        `zaY ~C.[CLL/~/~ r cN~.
                                            i -~19c~~ ;~v~11'yr
          ~                              i-1 i~ ~ A r' rG ~                                               .
                                              N - N,7 J3           I~WY
                                         q ~~- r c.~ c ro
                                          \/xM3//i u;'c,,ty6cc, _ .l 7.a vv
     rvPNt      l~' t,;~vn/ uG'~';i      H r' L~,~ ~C~

                     ~~-~                /~,'c= ~l r CJs i3 ii/~d~ ~~
                                                                   v ,~~;;
                                         -~q,  ~~~,  ,v~ TI~,~crr
                                            S                   I140~.+~xGi
                                         ~.J ~r ATE ~` }~han~
                                                  0=          iyS~
                                               ~ - ✓c
                                            J.'CNt i 79C'~~ n1. (,~~~'rc ia~~
                                         v 2An~v~ O~Otn w~
                                             A ~L       '
                                                     r~~+ ~ /~         "/'rAi7C~'



                                         S PA.~~~r v~S
                                                '-~ 'S b'I 9~~u 7 ;.
                                         p,scc✓~
                                          -,~- I G~'67 7`105 ~9C7


          ~                              ~.~yL~'~ tC rI~ w 5 G-
                                              T i /Zip a~rL/C 11T/G'~/=5

                                         ~ N~~LoF'L i~i~,SC P~~+~-a'i




                                               . D G ~ rf~~ M~ ~~~c~E




                                                                                              Page I oe
